            Case 1:21-cv-00355-SAG Document 15 Filed 05/18/21 Page 1 of 2


                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND

        CHAMBERS OF                                                           101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                     BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                        (410) 962-7780
                                                                          MDD_SAGchambers@mdd.uscourts.gov




                                                         May 18, 2021


  LETTER MEMORANDUM

          Re: Martin v. Carnival Corporation;
              Civil Case No. SAG-21-355

  Dear Counsel:

         On February 12, 2021, Plaintiff Peter Martin filed an Amended Complaint against
  Defendant Carnival Corporation, alleging violations of the Telephone Consumer Protection Act
  (“TCPA”). Defendant has filed a motion to dismiss the various counts of Plaintiff's Amended
  Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). ECF 14. Though represented by
  counsel, Plaintiff did not oppose the motion to dismiss, and his time to do so has now expired. No
  hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For the reasons described herein,
  Defendant’s motion will be granted.

          A defendant is permitted to test the legal sufficiency of a complaint by way of a motion to
  dismiss. See, e.g., In re Birmingham, 846 F.3d 88, 92 (4th Cir. 2017); Goines v. Valley Cmty.
  Servs. Bd., 822 F.3d 159, 165-66 (4th Cir. 2016). A Rule 12(b)(6) motion constitutes an assertion
  by a defendant that, even if the facts alleged by a plaintiff are true, the complaint fails as a matter
  of law “to state a claim upon which relief can be granted.” See In re Birmingham, 846 F.3d at 92.
  Whether a complaint states a claim for relief is assessed by reference to the pleading requirements
  of Federal Rule of Civil Procedure 8(a)(2). That rule provides that a complaint must contain a
  “short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.
  P. 8(a)(2). The purpose of the rule is to provide the defendants with “fair notice” of the claims and
  the “grounds” for entitlement to relief. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56
  (2007).

          To survive a motion under Federal Rule of Civil Procedure 12(b)(6), a complaint must
  contain facts sufficient to “state a claim to relief that is plausible on its face.” Twombly, 550 U.S.
  at 570; see Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (“Our decision in Twombly expounded the
  pleading standard for ‘all civil actions’. . . .”) (citation omitted); see also Willner v. Dimon, 849
  F.3d 93, 112 (4th Cir. 2017). But a plaintiff need not include “detailed factual allegations” in order
  to satisfy Rule 8(a)(2). Twombly, 550 U.S. at 555. Moreover, federal pleading rules “do not
  countenance dismissal of a complaint for imperfect statement of the legal theory supporting the
  claim asserted.” Johnson v. City of Shelby, Miss., 574 U.S. 10, 11 (2014) (per curiam).
          Case 1:21-cv-00355-SAG Document 15 Filed 05/18/21 Page 2 of 2
Martin v. Carnival Corporation
Civil Case No. SAG-21-355
May 18, 2021
Page 2



        Nevertheless, the rule demands more than bald accusations or mere speculation. Twombly,
550 U.S. at 555; see Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir. 2013). If a
complaint provides no more than “labels and conclusions” or “a formulaic recitation of the
elements of a cause of action,” it is insufficient. Twombly, 550 U.S. at 555. Rather, to satisfy the
minimal requirements of Rule 8(a)(2), the complaint must set forth “enough factual matter (taken
as true) to suggest” a cognizable cause of action, “even if . . . [the] actual proof of those facts is
improbable and . . . recovery is very remote and unlikely.” Twombly, 550 U.S. at 556 (internal
quotation marks omitted).

        In reviewing a Rule 12(b)(6) motion, a court “must accept as true all of the factual
allegations contained in the complaint” and must “draw all reasonable inferences [from those facts]
in favor of the plaintiff.” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440
(4th Cir. 2011) (citations omitted). But a court is not required to accept legal conclusions drawn
from the facts. See Papasan v. Allain, 478 U.S. 265, 286 (1986). “A court decides whether [the
pleading] standard is met by separating the legal conclusions from the factual allegations,
assuming the truth of only the factual allegations, and then determining whether those allegations
allow the court to reasonably infer” that the plaintiff is entitled to the legal remedy sought. A
Society Without a Name v. Virginia, 655 F.3d 342, 346 (4th Cir. 2011).

         In this case, Plaintiff’s Amended Complaint contains almost no factual allegations. It
alleges that “Peter Martin’s cellular phone number is on the National Do Not Call Registry.” ECF
2 ¶ 7. It then goes on to allege six dates and times in which Defendant called Plaintiff at a particular
telephone number without obtaining his consent. Id. ¶¶ 8-13. Five of those telephone numbers
are the same (1-934-205-7716) and one is different (1-954-205-7716), although the discrepancy
might just be a typographical error. See id. The Amended Complaint does not even allege that
either of the two cited numbers is the cellular phone number on the National Do Not Call Registry.
The Amended Complaint is simply devoid of any facts that might show that Plaintiff is entitled to
relief under the TCPA, such as an allegation that Defendant used an automated telephone dialing
system or called a residential number. Simply stating that Defendant called two numbers, without
any other information about those numbers or how the calls were made, does not state a claim
upon which relief can be granted. As pleaded, then, the Amended Complaint does not provide
Defendant fair notice of Plaintiff’s claim or suggest a cognizable cause of action. A separate order
will be issued granting Defendant’s motion, ECF 14, dismissing Plaintiff’s Amended Complaint
without prejudice, and closing this case.

                                                       Sincerely yours,

                                                               /s/

                                                       Stephanie A. Gallagher
                                                       United States District Judge
